WEBSTER, J.,
dissenting.
In this appeal from an adverse final order of the Unemployment Appeals Com*1237mission, appellant, who is not represented by an attorney, challenges the finding made by the appeals referee that his appeal from the decision of the adjudicator had not been timely. The majority affirms because it concludes that the appeals referee’s finding is supported by competent substantial evidence. The record does not include a transcript of the evidentiary hearing held before the appeals referee. The majority has refused to afford appellant an opportunity to supplement the record with a transcript of that hearing. Because our decision in Contrera v. Florida Unemployment Appeals Commission, 894 So.2d 269 (Fla. 1st DCA 2004), requires that we afford appellant such an opportunity before we decide the merits of his appeal, I dissent.